Citation Nr: 1730614	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for a right nephrectomy due to trauma (kidney disorder), higher than 30 percent prior to June 23, 2010, and higher than 60 percent on and after June 23, 2010.

2.  Entitlement to an evaluation higher than 10 percent for residuals of a head concussion (TBI).

3.  Entitlement to an evaluation higher than 30 percent for migraines associated with residuals of a head concussion.

4.  Entitlement to a total disability based upon individual unemployability due to service-connected injuries (TDIU).

5.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to May 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, October 2009, and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were previously before the Board in February 2016, at which time they were remanded for further development.


FINDING OF FACT

In July 2017, the Board was notified that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


